Title: To George Washington from Richard Peters, 30 April 1781
From: Peters, Richard
To: Washington, George


                        
                            Sir
                            War Office April 30th 1781
                        
                        We trust General Cornell will have informed your Excellency of the Measures we have taken from Time to Time
                            on the Subject of Supplies & will have presented to you Copies of the Estimates we have made in which will appear
                            to be included Demands for Articles necessary for the Campaign for all the Corps in the Army. We wish it had been in the
                            Power of Congress to have complied with our Requests; but we are still unprovided with Means & therefore remain in
                            a great Degree solemn Witnesses of public Wants which we are but too incapable of relieving.
                        We have had the Honour of your Letter of the 20th April. Previous to its Reciet we had caused to be delivered
                            to Capt. Craig for the Use of the Fort Pitt Department all the Articles we could possibly spare & he is now on his
                            Way to that Place with the Stores. The Pennsilvania Line & the Artillery going with it are amply provided
                            & these Stores with the extensive Supplies sent from time to time to the Southward have exhausted our Magazines
                            & we wish it were in our Power to replenish them. Among the many Articles of which there is a Deficiency Lead is
                            peculiarly wanting in the Southern Army & from the Failure of the Virginia Mine & the Security both of the
                            Article & Money to purchase it this Want is of the most serious & alarming Nature. As to Artillery we
                            conceive that Army will have a Sufficiency, being according to my Calculation including six sent on by the Marquis de la
                            Fayette, four sent by Baron Steuben & five new carried on by Procter’s Detachment more than
                            twenty Pieces allotted for that Army & certainly safe after the Battle of Guilford. But if your Excy is of opinion
                            that more should be sent it shall be done.
                        When the Cloathing assigned for the Marquis’s Detachment arrives it shall be forwarded. We could obtain none
                            here but we are told the Marquis has procured a Quantity at Baltimore in his own Credit so as to make the Troops
                            comfortable. There being Leather sufficient at the Charlotteville Barracks belonging to the U. States to procure ten
                            thousand Pairs of Shoes we some time ago gave an Order to the Commissary of Hides at that Place to barter the Leather for
                            Shoes & send them on to General Greene & we hope Shoes by this Means are now on their Way from thence. We
                            could wish Mr Moylan who is appointed Clothier General would proceed to philadelphia immediately that some Arrangements
                            might be formed for envigorating that Department the Business whereof is now totally at a Stand.
                        Lt Col. Carrington is the oldest Lieut. Col. & therefore we will forward to him a Commission as
                            Lieut. Col. Commandant of the 4h Regt of Artillery. As to any Orders in Consequence of his Promotion we
                            presume they will come most properly from your Excellency. We have the Honour to be with perfect Respect & Esteem
                            Your very obed. Servts
                        
                            Richard Peters
                            By order

                        
                    